       Case: 5:18-cr-00182-SO Doc #: 96 Filed: 06/05/19 1 of 3. PageID #: 753




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 5:18CR182
                                                    )
                Plaintiff,                          )   JUDGE SOLOMON OLIVER, JR.
                                                    )
        v.                                          )
                                                    )
 TYRONE ROGERS,                                     )   UNOPPOSED MOTION TO CONTINUE
                                                    )   SENTENCING OF DEFENDANT
                Defendant.                          )   TYRONE ROGERS



       The United States, by and through its counsel, Justin E. Herdman, United States

Attorney, and Elliot Morrison, Assistant United States Attorney, moves the Court to continue the

sentencing hearing for Defendant Tyrone Rogers. The government has conferred with counsel

for Defendant, who has confirmed that Defendant does not oppose the requested continuance.

       On December 20, 2018, Defendant pled guilty to Count 1 of the Superseding Indictment,

and the Court set this matter for sentencing on April 25, 2019, at 11:00am, and then continued

the sentencing to June 21, 2019 when the trial was rescheduled for June 3, 2019. The trial is now

scheduled for a date to be determined. As a result, the government moves the Court to continue

Defendant’s sentencing to a date to be determined, after the conclusion of the rescheduled trial.

       This continuance is not sought for purposes of delay, and any interests in an expeditious

sentencing are far outweighed by the interest of the Court, the public, and all parties in a

sentencing hearing at which the Court will have the same information in sentencing Defendant

Rogers as it will have when sentencing his co-defendants. As the government prepares for trial,

interviewing witnesses and analyzing evidence, it learns more about the conspiracy and the
       Case: 5:18-cr-00182-SO Doc #: 96 Filed: 06/05/19 2 of 3. PageID #: 754



relative roles of the co-defendants. Trial testimony will shed further light on the nature and

circumstances of the offense. The government submits that this information is important to the

Court’s consideration of Defendant’s sentence under 18 U.S.C. § 3553(a).

       Defendant is incarcerated pending his sentencing, but is certain to receive a sentence in

excess of the length of his pre-trial detention. Further, Defendant has no opposition to this

motion.

       Accordingly, in order to ensure that the Court has the fullest picture of the circumstances

of this case and Defendant’s role, and to enable the coordination of related matters, the

government requests that the Court continue the sentencing hearing for Defendant Rogers until

after the re-scheduled trial of his co-defendants.

                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                               By:       /s/ Elliot Morrison
                                                          Elliot Morrison (OH: 0091740)
                                                          Assistant United States Attorney
                                                          United States Court House
                                                          801 West Superior Avenue, Suite 400
                                                          Cleveland, OH 44113
                                                          (216) 622-3919
                                                          (216) 522-7499 (facsimile)
                                                          Elliot.Morrison@usdoj.gov




                                                     2
       Case: 5:18-cr-00182-SO Doc #: 96 Filed: 06/05/19 3 of 3. PageID #: 755



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this day, June 5, 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Elliot Morrison
                                                        Elliot Morrison
                                                        Assistant U.S. Attorney




                                                   3
